Citation Nr: 0701363	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  03-27 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for a skin disorder 
characterized as boils and currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to May 
1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision rendered by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied an 
increased rating claim for a skin disorder, characterized as 
boils and currently rated as 10 percent disabling.

The veteran was scheduled to appear before a Veterans Law 
Judge in March 2005, but failed to report.

This case was remanded by the Board in August 2005 for 
additional development.


FINDINGS OF FACT

1.  Medical evidence shows that the veteran's carbuncles or 
boils currently involve 2.3 percent of the veteran's exposed 
skin and 3.6 percent of his total body area.

2.  Systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, was not required, for any duration, 
during the past 12-month period.


CONCLUSION OF LAW

The schedular criteria for entitlement to an increased rating 
for a skin disorder characterized as boils have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.1, 4.7, 4.118, Diagnostic Code 7806 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in September 
2002.  In correspondence dated in August 2005, he was 
notified of the provisions of the VCAA as they pertain to the 
issue of increased ratings.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
this claim is being denied, any other notice requirements are 
moot.  As indicated above, there has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the veteran.  


Analysis 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30

At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
Or rate as disfigurement of the head, face, or neck (DC 7800) 
or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.
38 C.F.R. § 4.118, Diagnostic Code 7806 (2006)

781
7
Exfoliative dermatitis (erythroderma):

 
Generalized involvement of the skin, plus systemic 
manifestations (such as fever, weight loss, and 
hypoproteinemia), and; constant or near-constant 
systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA 
(psoralen with long-wave ultraviolet-A light) or UVB 
(ultraviolet-B light) treatments, or electron beam 
therapy required during the past 12-month period 
10
0
 
Generalized involvement of the skin without systemic 
manifestations, and; constant or near-constant 
systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA 
(psoralen with long-wave ultraviolet-A light) or UVB 
(ultraviolet-B light) treatments, or electron beam 
therapy required during the past 12-month period 
60
 
Any extent of involvement of the skin, and; systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with 
long- wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period
30

Any extent of involvement of the skin, and; systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with 
long- wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy required 
for a total duration of less than six weeks during 
the past 12-month period 
10
38 C.F.R. § 4.118, Diagnostic Code 7817 (2006)

The Board initially notes that where the particular 
disability for which the veteran has been service connected 
is not listed, it may be rated by analogy to a closely 
related disease in which not only the functions affected, but 
also the anatomical location and symptomatology are closely 
analogous.  See 38 C.F.R. §§ 4.20, 4.27.  See also Lendenmann 
v. Principi, 3 Vet. App. 345, 349- 350 (1992).  

The veteran's skin disorder, characterized as boils, is 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.118, Diagnostic Code 7806, for eczema or dermatitis.  The 
veteran contends he is entitled to an increased disability 
rating for his skin disability.  The Board has considered the 
veteran's contentions, but finds however, that the 
preponderance of the evidence is against the claim.  

Because service connection has already been established for 
the veteran's skin disorder, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Therefore, the determinative issue 
is whether the medical evidence shows that the current level 
of severity of the skin disorder, characterized as boils, 
warrants a disability rating in excess of 10 percent.  

In order to warrant the next highest rating, which is 30 
percent under Diagnostic Code 7806, the evidence must show 
that the veteran's skin disorder affects 20 to 40 percent of 
his entire body, or that 20 to 40 percent of exposed areas 
are affected, or; that systemic therapy such as 
corticosteroids or other immunosuppressive drugs have been 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  

After careful consideration of the evidence, the Board finds 
that the current severity of the veteran's skin disorder does 
not meet the criteria necessary for the next highest 
disability rating.

The evidentiary record includes a report from a January 2003 
VA examination of the veteran's skin disorder.  The claims 
file was not reviewed in conjunction with this examination.  
It is noteworthy though that the veteran denied using 
medications or receiving medical treatment for his skin 
disorders at the time of this examination.  The physical 
examination revealed only two small .25 cm scars, which were 
described as barely visible.  Otherwise, no scarring was 
noted.  There was one .25 cm papule visible on the veteran's 
right-side beard.  No other furuncles were noted. 

The veteran underwent a second examination to evaluate his 
skin disorder in March 2006.  The claims file was made 
available for review to the examiner prior to the 
examination.  The veteran reported that the boils first 
developed on his buttocks and then spread to his thighs, legs 
and the hairline at his neck.  He noted that the boils 
occurred intermittently, however he denied the use of 
corticosteroid or other immunosuppressive drugs.  The veteran 
also denied having been prescribed any light modalities.  He 
reported pain and pruritis at the site of the boils, but 
denied any systemic symptoms such as fever or weight loss.  

Upon physical examination, there were multiple sites of 
induration which measured 3 to 5 mm in diameter on the neck.  
On the veteran's right buttock there was a well-healed 
incisional superficial scar measuring 0.3 cm width and 1.5 in 
length.  The scar was stable and non-tender.  There was no 
adherence and the texture was smooth, with no induration or 
inflexibility.  No edema, inflammation or keloid formation 
was visible on the scar.  The color was mildly hypo-
pigmented.  The examiner also observed mild effects of the 
boils on other bodily areas including: the navel area- where 
there were mildly discolored annular areas; the right forearm 
where hypo-pigmented areas were seen; and the right inner 
thigh, which had mildly hyper-pigmented areas.  The examiner 
that noted no scarring or disfigurement was visible in these 
areas.  There was no gross disfigurement of the face.  The 
diagnosis was multiple carbuncles, with subsequent treatment 
and resolution.  The carbuncles or boils were noted to only 
involve 2.3 percent of the veteran's exposed skin and 3.6 
percent of the total body area.  Photographs of the affected 
areas accompanied the examination report.

Based upon this evidence the Board finds that the criteria 
for a higher disability rating under Diagnostic Code 7806 
have not been met.  The skin disorder currently affects a 
portion significantly less than 20 to 40 percent of the 
veteran's entire body, or exposed areas.  Moreover, the 
veteran denied having required any systemic therapy such as 
corticosteroids or other immunosuppressive drugs for any 
duration during the past 12-month period.  

The Board has considered higher ratings under other 
alternative potentially applicable Diagnostic Codes, such as 
Diagnostic Code 7817 for exfoliative dermatitis.  However, as 
there is no evidence of constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-wave 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required during the past 12-month 
period- this Diagnostic Code is not for application.  

Moreover, the evidence does not warrant higher disability 
ratings under any applicable schedular criteria pertaining to 
scars or disfigurement.  In this regard, the Board notes that 
although the March 2006 examination revealed the presence of 
on well-healed incisional scar, the skin disorder manifested 
by carbuncles and/or boils is the veteran's predominant 
disability.  Therefore, the veteran's disability is best 
rated under the schedular criteria for dermatitis.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


ORDER

An increased rating for a skin disorder, characterized as 
boils and currently rated as 10 percent disabling, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


